HEA~~ORNEY             GENERAL
                         OFTEXAS




Honorable Foster Davis
County Attorney
Foard County
Crowell, Texas
Dear Sir:                  Opinion Number Q-2755
                           Re: May a county invest its permanent
                                school fund in time warrants?
           This acknowiedges receipt of you* opinion request of
recent date, and we quote from your letter as follows:
           “I would like to have an opinion on the fol-
    lowing matter:
           “Foara County’s Permanent School Fund now
    has on ‘handapproximately $4,000000 to invest
    and the Commissioners’ Court of Foard County
    would like to invest the same in time warrants.
    They would appreciate an opinion advising whether
    or”not a county can Invest their permanent school
    fund in time warrants.”
           The Peimanent School ‘Fund is a trust fund for educa-
               D The counties ar’emere .t’msteesfor the funds
t:Fonalpur:‘poses
and the’public schoo’lsape the beneficiarfes. The Commissioners 1
Court has the responsibility of investing and safeguarding this
fund. ~37Texas JurispMidence, ,pages 860-861, and cases crted
-therein.
           The Permanent School Fund must be invested as direct-
ed by the Constitution and the Statutes of Texas,
                   7, Section 6, of the Constitution of Texas,
           ArJ”;icle
provides9 in part -‘-
           ‘I** * * be fnvasted in bonds of the United
    States, the State of Texas, or counties in said
    State, OP in such o,thersecurities, ana under such
    raestrictlonsas may be prescribed by ‘law;and the
    coti,nties
             shall be responsible for all inveatmentsO”
    (Underscorfng ours)
           Ar;tfc:e28~4~ of ,theRevised Civfl Statu’tes,provrdes
for the investment of said fun.das follows:
Honorable Foster Davis, page #2          O-2755


           ' * * * shall be invested in bonds of the
    United States, the State of Texas, the bonds of
    the counties of the State, and the Independent or
    common school districts, road precinct, drainage,
    irrigation, navigation and levee.districts In this
    State, and the bonds of incorporated cltles and
    towns, and held by such county alone as a trust for
    the benefit of the schools therein * * *rr. (Under-
    scoring ours)
           We note that the above quoted section of the Constitu-
tion and Statutes of this State specifically name the type of
bonds in which the Commissioners ' Court may invest the County
%?%?nent School Fund, and time warrants are not included.
           Therefore, it is the opinion of this department'.thbt
a c'ountycannot invest its Permanent School Fund in time warrants.
Said fund mst be invested in the securities specifically named'
in Article 7, Section 6, of the Constitution of Texas, and ARticle
2824, Revised Civil Statutes of Texas.
           Trusting that this answers your question, we are
                                  Yours very truly
                             ATTORNEY GENERAL OF TFXAS

                                  By s/ Claud 0. Boothman
                                        Assistant
COB-S-WC
APPROVED OCT 17, 1940
s/Gerald'C. MAnn
ATTORNEY GENERAL OF TEXAS
Approved ,OpinionCommittee By s/%WR Chairman